Citation Nr: 0028661	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder claimed as secondary to the service-
connected tinnitus and bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active duty for training in the Army National 
Guard from May 1964 to November 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the RO. 



FINDING OF FACT

The veteran's claim of service connection for a psychiatric 
disorder claimed as secondary to the service-connected 
bilateral hearing loss and tinnitus is plausible and capable 
of substantiation.  



CONCLUSION OF LAW

The claim of service connection for a psychiatric disorder 
claimed as secondary to the service-connected bilateral 
hearing loss and tinnitus is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that the service-connected 
bilateral hearing loss and tinnitus contributed to his 
claimed psychiatric disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).  In addition, service connection may also be 
granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In addition, the Court 
has also stated that when it is contended that a service-
connected disability caused a new disability, competent 
medical evidence of a causal relationship between the two 
disabilities must be submitted to establish a well-grounded 
claim.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The evidence of record includes treatment reports and medical 
opinions from the veteran's private psychologist, as well as 
VA examination reports and VA treatment records showing 
treatment for a psychiatric disability beginning in 1995.  

Records from the veteran's private psychologist report 
diagnoses of Depressive Disorder Dysthymic and Anxiety 
Disorder Obsessive Compulsive Disorder; anxiety and 
depression.  

In a September 1995 letter to the RO, the veteran private 
psychologist opined that the veteran's service-connected 
tinnitus was a precipitating factor in his depression and 
anxiety.  The psychologist continued that without the 
presence of the organic disorder, the veteran's depression 
and anxiety would not exist.  

In an almost duplicative letter dated August 1995, the 
veteran's private psychologist opined that the veteran's 
Tinnitus was a factor in his depression and anxiety in that 
those factors aggravated and accelerated a chronic depression 
and precipitated severe anxiety.  

The veteran was afforded VA psychiatric examinations in 
October and December 1995.  Diagnosis in October 1995 was 
that of adjustment disorder of adult life with mixed 
emotional features.  The examiner opined that it was unclear 
if the veteran's loss of employment with the postal service 
led to his increased depression and anxiety.  The examiner 
did not opine as to the likelihood that the service-connected 
hearing loss and/or tinnitus caused or contributed in the 
development of the veteran's depression and anxiety.  

At the December 1995 VA examination, the veteran reported 
that he had suffered from occasional episodes of depression, 
but never sought help because he did not want the stigma of 
psychiatric care in his record and was not too fond of 
psychologists or psychiatrists.  The veteran reported, 
however, that earlier in 1995, he developed marked anxiety 
and depressive symptoms, lost interest in all activities and 
could not perform his duty with the post office from where he 
resigned after working there for 17 years.  The veteran 
indicated that he eventually sought help from a private 
pschologist and from VA.  The veteran reported that his 
prolonged hearing problem and tinnitus were largely 
responsible for his depression or at least contributed 
greatly to it.  

The examiner could not say with any certainty that the 
veteran's emotional problems were totally independent of his 
hearing problem because continued hearing disorders led to 
increase in insecurity and suspicion.  The examiner opined 
that it was quite possible that tinnitus and loss of hearing 
contributed to the depression.  Diagnosis was that of major 
depression, recurrent; histrionic personality traits.  

In summary, the current medical evidence shows diagnoses of a 
psychiatric disorder manifested by depression and anxiety.  
The veteran's private psychologist has opined that the 
veteran's psychiatric disorder is due to, at least in part, 
the service-connected tinnitus.  In addition, a VA examiner 
indicated that the veteran's service-connected hearing loss 
and/or tinnitus could quite possibly have contributed to his 
depression.  

As such, the Board finds that the veteran's claim of service 
connection for an innocently acquired psychiatric disorder 
claimed as secondary to the service-connected hearing loss 
and/or tinnitus is plausible and capable of substantiation.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Given that the veteran has presented a well-grounded claim, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  



ORDER

As a well-grounded claim of service connection for an 
innocently psychiatric disorder claimed as secondary to the 
service-connected tinnitus and bilateral hearing loss has 
been presented, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claim well grounded.  However, further 
clarification is needed prior to an assessment of the claims 
on the merits.  Specifically, the Board finds that another VA 
examination is necessary to determine the current nature and 
likely etiology of the claimed psychiatric disorder.  

In addition, it is necessary for the examiner to opine as to 
whether it is as least as likely as not that the veteran's 
psychiatric disability was caused by the service-connected 
hearing loss or tinnitus.  

In addition, any outpatient VA and private treatment records 
regarding the issues not already of record should be obtained 
and associated with the claims file to determine if the 
veteran suffers from a disability manifested by depression 
and anxiety.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  

Accordingly, this matter is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to request and associate with 
the claims file all available recent VA 
and private medical records concerning 
the veteran's treatment for a psychiatric 
disability, not already associated with 
the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
psychiatric disorder manifested by 
depression and anxiety.  All indicated x-
rays and laboratory tests should be 
completed.  The examiner should elicit 
from the veteran and record a detailed 
clinical history referable to the claimed 
conditions.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does have a 
disability manifested by depression and 
anxiety.  Most importantly, based on 
his/her review of the case, the examiner 
should opine as to the medical 
probability that the veteran suffers from 
innocently acquired psychiatric 
disability manifested by depression and 
anxiety that either caused or aggravated 
by the service-connected bilateral 
hearing loss or tinnitus.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, must 
be made available to the examiner for 
review prior to the examination.  

3.  After completion of the requested 
development, the RO should reconsider the 
veteran's claim on the merits.  When 
considering the claim on the merits, the 
RO should weigh the probative value of 
all of the evidence of record.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and afforded an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



